Title: To Thomas Jefferson from George Webb, 17 September 1792
From: Webb, George
To: Jefferson, Thomas



Dear Sir
Tuckahoe, 17th. Septr. 1792.

Your favor respecting the Sale of Elk Hill I did not receive ‘til yesterday evening. A few days before the receipt of your Letter I had concluded a bargain for a tract of Land near Richmond, and therefore have it not now in my power to purchase Elk Hill. I wish you an agreeable journey to Philadelphia, and am with great sincerity, your friend & Most Obedt. Servt.

Geo. Webb

